DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
The amendment filed 7/14/2021 has been entered.  Claims 3, 6, and 20 have been canceled.  Claims 1, 2, 4, 5, 7-19 and 21-25 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Defoort (US2008/0255332).  Defoort discloses a method for improving the adhesion of carbon fibers with regards to an organic matrix formed by polymerizing a resin such as a bismaleimide resin that may be utilized in the fields of aeronautical, aerospace, and automobile industries, wherein prior to mixing or contacting the carbon fibers with the resin, the carbon fibers are functionalized by grafting groups capable of acting as chain transfer agents during polymerization of the resin (Abstract, Paragraph 0046) with suitable groups disclosed in Paragraphs 0031 such as carbon-based groups including optionally substituted allyl –CH groups (as in instant claims 1-2), as well as those more specifically disclosed in Paragraphs 0032-0043 which include groups that prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claim 4, Defoort discloses that the surface of the fibers is understood to mean both the surface of the monofilaments as well as the surface of assemblages resulting from the bonding of a plurality of monofilaments to one another (Paragraph 0020), and given that Defoort also discloses that the manufacture of a component made of the composite material can be carried out according to any known technique including compression molding of preimpregnated mats (Paragraph 0049), the invention as recited in instant claim 4 would have been obvious over the teachings of Defoort.
With regards to instant claim 5, Defoort discloses that the process is applicable to various types of carbon fibers including fibers produced by conventional processes by the pyrolysis of polyacrylonitrile, rayon, viscose, pitch and other oil residues, Defoort does not specifically disclose that the carbon fibers are graphite fibers as instantly claimed (Paragraphs 0016, 0019).  However, given that graphite fibers are an obvious species of carbon fibers in the art that are also produced by conventional pyrolysis processes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize graphite prima facie obviousness to simply substitute one known element for another to obtain predictable results.

Claims 1, 2, 4, 7-12, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (USPN 3,985,928) in view of Defoort (US2008/0255332).  Watanabe discloses a thermosetting resin composition comprising a bismaleimide resin in combination with an epoxy resin for use in producing multilayer printed circuit boards and having excellent adhesion to a copper foil wherein a varnish of the resin can be impregnated into a fibrous base material such as a carbon fiber cloth (as in instant claim 4) that has been treated with an appropriate coupling agent and then dried to prepare a B-stage prepreg having a resin content of 30-60% by weight (as in instant claims 7-8), wherein one or more sheets of the prepreg are placed one on another to a desired total thickness of 0.1mm (100 microns as in instant claim 11) to several mm, and a foil of metal such as copper, aluminum, nichrome or the like (as in instant claims 9-10 and 24) is placed on one or both sides of the resulting assembly and then subjected to heating at a temperature of 120-250ºC to obtain a metal-clad laminate (Entire document, particularly Abstract, Col. 2, line 44-Col. 3, line 64; Col. 7, lines 9-41).  Hence, with regards to the claimed invention as recited in instant claims 1, 4, 7-11 and 24, Watanabe discloses all of the limitations of the claimed invention except Watanabe does not specifically discloses that the treatment of the carbon fiber cloth with the coupling agent provides a carbon fiber material comprising an acyclic olefin group as instantly claimed.
However, Defoort discloses a method for improving the adhesion of carbon fibers with regards to an organic matrix formed by polymerizing a resin, such as bismaleimide resins and epoxy resins, wherein prior to mixing or contacting the carbon fibers with the resin, the carbon prima facie.
Claims 1, 2, 4, 5, 7-13, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US2011/0247756) in view of Defoort (US2008/0255332) or Zou (US2012/0059198).  Wilson discloses a curable varnish or coating composition comprising a thermosetting epoxy composition including a bismaleimide resin in an amount of from 0.1 to 99 weight percent based on a total weight of the curable composition, or in some embodiments, 20 to 45 weight percent of the curable composition (Entire document, particularly Abstract, Paragraphs 0014-0021 and 0106, as in instant claim 7); wherein the varnish may be coated onto various types of substrates including metal substrates such as steel, copper, aluminum and the like (Paragraph 0115, as in instant claims 9-10, 24-25), and may be useful for structural and electrical laminates, coatings, marine coatings, composites, and structures for the aerospace industry (Paragraph 0128, as in instant claims 12-13).  Wilson discloses that the curable or thermosetting compositions may optionally include conventional additives, fillers including functional or non-functional fillers, fibrous reinforcement materials such as continuous and/or chopped fibers, as well as nanofillers, with examples thereof including wetting agents, coupling agents, graphite, carbon nanotubes, and carbon/graphite fibers (as in instant claims 4-5); wherein the concentration of any of these additives may be between about 1 to 95 percent based on the total weight of the composition (Paragraphs 0094-0102, as in instant claim 8), and wherein the additives and/or fillers may be admixed with the resin components and/or in the case of the fibrous reinforcements, may be impregnated into a fabric of continuous fibers such as high strength filaments or fibers of carbon/graphite (as in instant claims 4-5), to form a prepreg for use in producing a composite containing about 30 to about 70% of these fibers based on the total volume of the composite (as in instant claims 7-8) and the prepreg may be used to produce a laminate such as with a copper or aluminum layer (Paragraphs 0102-0129).  Hence, with regards .
However, it is well established in the art that functionalization of carbonaceous materials, such as carbon/graphite fibers as disclosed by Wilson, provides improved dispersion, e.g. prevent agglomeration, and/or improved adhesion/interaction of the carbonaceous material with polymer or resin materials such as in producing carbon/resin composites as previously discussed on the record and further taught by Defoort (discussed in detail above) or Zou (as discussed in prior office actions), wherein Defoort discloses a method for improving the adhesion of carbon fibers with regards to an organic matrix formed by polymerizing a resin, such as bismaleimide resins and epoxy resins, wherein prior to mixing or contacting the carbon fibers with the resin, the carbon fibers are functionalized by grafting groups capable of acting as chain transfer agents during polymerization of the resin (Entire document, particularly Abstract, Paragraph 0046) with suitable groups disclosed in Paragraphs 0031 such as carbon-based groups including optionally substituted allyl –CH groups (as in instant claims 1-2), as well as those more specifically disclosed in Paragraphs 0032-0043 which include groups that generally comprise an acyclic olefin group as broadly recited in instant claim 1; while Zou specifically discloses the derivatisation of carbon, such as carbon fibers and graphite, by covalently attaching a molecular prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, and thus rendering the 
With regards to instant claims 11-13, although Wilson discloses the use of the varnish composition for coating metal substrates as in instant claim 9-10 and producing components as generally recited in instant claims 12-13 as discussed above, Wilson does not specifically recite a thickness of the varnish coating as recited in instant claim 11.  However, given that Wilson does not limit the thickness of the varnish coating and broadly discloses that the filler material may have a particle size ranging from 0.5nm to 100 microns (Paragraph 0095), wherein it is well known to those having ordinary skill in the art that the thickness of a varnish coating layer in the art may be about equal to the size of the filler materials distributed therein and/or about the same thickness of the fabric reinforcement into which the varnish coating is impregnated, it would have been obvious to one having ordinary skill in the art to provide the varnish coating layer taught by Wilson in a thickness on the same order of magnitude as the filler particle size and/or on the same order of magnitude as commercially available fabric reinforcements or prepreg plies.
Hence, the claimed invention as recited in instant claims 11-13 would have been over the teachings of Wilson in view of Defoort or Zou, particularly given the lack of any clear showing of criticality or unexpected results with regards to the claimed thickness.

Claims 1, 2, 4, 5, 7-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US2011/0247756) in view of Takai (A Novel Catalytic Effect of Lead on the Reduction of a Zinc Carbenoid with Zinc Metal Leading to a Geminal Dizinc Compound. Acceleration of the Wittig-Type Olefination with the RCX2-TiCU-Zn Systems by Addition of Lead, as evidenced by Reynolds, US2013/0078515).  As discussed above, Wilson discloses a .
However, the Examiner again notes that it is well established in the art that functionalization of carbonaceous materials, such as carbon/graphite fibers as in the invention taught by Wilson, provides improved dispersion, e.g. prevent agglomeration, and/or improved adhesion/interaction of the carbonaceous material with polymer or resin materials such as in producing carbon/resin composites as previously discussed on the record, and given that Wilson generally discloses that the filler material may be functional or non-functional fillers and particularly notes the use of silane treated fillers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to also provide the carbon/graphite fibers disclosed by Wilson with functional groups to improve the dispersion and/or adhesion/interaction of the carbon/graphite fibers with the bismaleimide-epoxy resin composition given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  Further, it is well known in the art that carbon particles, such as carbon prima facie obviousness to use a known technique to improve similar devices/methods in the same way.  With regards to instant claim 17, Wilson discloses that curing temperatures of the curable, thermosetting compositions may range from a lower limit of 30ºC to an upper limit of 250ºC (Paragraphs 0122-0124) thereby reading upon the claimed curing step at a temperature as recited in instant claim 17 and hence the invention as recited in instant claim 17 would have been obvious over the teachings of Wilson in view of Takai.  With regards to instant claim 18, although Wilson discloses the use of graphite and carbon/graphite fibers, Wilson does not 

Response to Arguments
Applicant’s arguments filed 7/14/2021 have been considered but are moot in view of the new grounds of rejection presented above, however, it is noted that the obviousness rejections recited in the prior office action and based upon the teachings of Scheffer as the primary reference have been withdrawn by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 19, 2021